United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2285
                                    ___________

James A. Widtfeldt,                  *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: January 4, 2012
                                 Filed: January 9, 2012
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      James Widtfeldt appeals the tax court’s1 decision dismissing his case for failure
to properly prosecute, and upholding the Commissioner of Internal Revenue’s
determination that his deceased mother’s estate owed a gift tax deficiency, estate tax,
and additions to tax. Following careful review of the record and the parties’
arguments, we agree with the tax court’s decision. See Long v. Comm’r, 742 F.2d
1141, 1143 (8th Cir. 1984) (per curiam) (dismissal of case was proper exercise of tax
court’s discretion, where taxpayers were resistant to Commissioner’s attempts to


      1
          The Honorable Diane L. Kroupa, United States Tax Court Judge.
reach stipulation, and no stipulation was achieved, and although tax court gave
taxpayers opportunity to state their case for redetermination of deficiencies, they
failed to produce any admissible evidence in support of their claims). Accordingly,
we affirm. See 8th Cir. R. 47B. We also deny the pending motions.
                       ______________________________




                                        - 2-